Citation Nr: 0501810	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-19 391	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Service connection for left knee disability, claimed as 
degenerative changes of the left medial and lateral meniscus, 
secondary to the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel






INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1977 to October 1980, and from 
January 1981 to November 1983.

This matter arises before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri 
which denied entitlement to service connection for a left 
knee disability.

The RO's June 2000 and November 2001 rating decisions denied 
entitlement to service connection for the veteran's left knee 
and right knee disabilities. The veteran timely submitted a 
Notice of Disagreement and perfected the appeal by filing a 
timely Form 9. 

Subsequently in October 2003, the RO granted service 
connection for the right knee, characterized as chronic 
residuals of chondromalacia patella and internal derangement 
of the right knee, and assigned a rating of 10 percent. 
Therefore, service connection for the right knee disability 
will no longer be discussed below.

In March 2004, the veteran submitted a statement through his 
representative indicating that he had no additional medical 
evidence to submit in support of his claim for service 
connection of his left knee disability and requested that his 
case be forwarded to the Board. The RO notified the veteran 
later in March 2004 that it had certified his appeal and was 
transferring his VA records to the Board. The RO explained 
that under the Board's rules of practice he had 90 days to 
submit additional evidence to the Board and referred him to 
38 C.F.R. § 20.1304 (2004).

After the appeal had been certified, the veteran submitted 
additional evidence to the RO and pursuant to 38 C.F.R. § 
19.37(b), the RO forwarded it to the Board where it was 
received in April 2004. The additional evidence consists of a 
March 2004 VA orthopedic consultation report in which the 
examiner made remarks concerning the possibility that the 
veteran's left knee disability is related to his right knee 
disability. The evidence was submitted without waiver of 
initial RO review. As such, the record must be returned for 
initial consideration and preparation of a Supplemental 
Statement of the Case addressing the newly submitted 
evidence. See 38 C.F.R. §§ 19.29, 19.31 (2004).

In addition, in the March 2004 VA orthopedic consultation 
report, the veteran also claimed a secondary back disability. 
This claim has not been certified to the Board on appeal nor 
has it otherwise been developed for appellate purposes. 
Therefore, the Board has no jurisdiction over the claim and 
it will not be considered below. 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2004). 
It is referred to the RO, however, for appropriate action.

The issue of entitlement to service connection for left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required by him.


REMAND

The veteran's representative has submitted a brief on the 
veteran's behalf, requesting a remand for the purpose of 
considering the new evidence since the veteran has not waived 
initial consideration by the RO. As the veteran has submitted 
additional evidence following certification of appeal and has 
not provided for a waiver of initial RO consideration of the 
additional evidence, the Board finds that the case should be 
returned to the RO for review of the additional evidence, 
appropriate development action, readjudication of the claim, 
and issuance of a Supplemental Statement of the Case, if 
appropriate. 38 C.F.R. §§ 19.37, 20.1304 (2004).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should review the claims file and the March 2004 
VA orthopedic consultation report. If after review, the 
RO finds that additional development or an orthopedic 
examination is necessary, it should take appropriate 
action. The RO should undertake any other indicated 
development and then readjudicate the issue of 
entitlement to service connection for a left knee 
disability, claimed as secondary to the right knee 
disability. If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he and his 
representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to 
respond. Thereafter if otherwise in order, the case 
should be returned to the Board for further appellate 
action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	



              
_________________________________________________
	Steven L. Cohn
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



